       Case 1:17-cr-00208-WHP Document 119 Filed 06/02/20 Page 1 of 2




                       ROBERT CALIENDO, ESQ.
                          810 SEVENTH AVENUE, SUITE 620
                            NEW YORK, NEW YORK 10019
                                 TEL. (917) 689-0114
                              RC@CALIENDO-LAW.COM




                                                            June 2, 2020




BY ECF

Hon. William H. Pauley III, U.S.D.J.
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007-1312

      Re: U.S. v. Emmanuel Lambrakis, 17 CR 208 (SDNY) (WHP)

Dear Judge Pauley:
       Counsel respectfully seeks a consent bail modification, allowing the defendant’s
wife to travel to Pennsylvania this Sunday for medical treatment.
      On Apr. 28, 2020, the Court bailed Lambrakis pending sentencing, with a
condition that his “wife [] must remain in New York.” ECF No. 117 at 3. She’s a surety
on the bond and has “moral suasion” over him. Id. at 2. Lambrakis is presently “subject
to home incarceration” with an ankle bracelet and numerous restrictive conditions. Id.
at 3.
       The defendant’s wife has cracked one of her molars, causing serious pain and
other issues. She is friends with a dentist in Bensalem, Pennsylvania, who can promptly
treat her. She would like to travel there this Sunday, June 7th, with plans to return to
New York the same day. Their son will remain in New York with the defendant.




                                           1
       Case 1:17-cr-00208-WHP Document 119 Filed 06/02/20 Page 2 of 2



       Counsel has provided the dentist’s name and address to the government and U.S.
Pretrial Services. Both the government and the defendant’s supervising officer consent
to the application.
                                                     Respectfully,
                                                           /S/
                                                     _________________
                                                     Robert Caliendo, Esq.
                                                     810 Seventh Avenue, Suite 620
                                                     New York, NY 10019
                                                     (917) 689-0114
                                                     rc@caliendo-law.com

cc:   AUSA Ryan Finkel (by ECF and email)
      AUSA Sarah Mortazavi (by ECF and email)
      Southern District of New York
      One Saint Andrew’s Plaza
      New York, NY 10007




                              Application granted.




                                         June 2, 2020




                                          2
